DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot based on new grounds of rejection. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Billau, publication number: US 2014/0132772 in view of Surendran, publication number: US 2020/0285872.

As per claims 1, 19 and 20, Billau teaches a method comprising:

establishing, by the processing system, a data sharing community for the event, wherein the data sharing community comprises a plurality of data sources, and a plurality of data consumers, wherein the establishing includes setting respective permission levels for the plurality of data consumers (sharing data based on conditions such as proximity and alarms, Fig. 1, [0072][0074]);
wherein the plurality of data sources includes: 
	the at least one data source device, wherein  the at least one data source device comprises at least one video source device (video cameras, 201, Fig. 2B, [0042])
collecting, by the processing system, data from the plurality of data sources in accordance with the event type (data storage, [0040]); and
providing, by the processing system, at least a first portion of the data from the plurality of data sources to at least a first data consumer of the plurality of data consumers in accordance with a respective permission level of the at least the first data consumer (providing data to users, [0049][0074][0072]).

Billau does not teach wherein the sources further includes at least one data set comprising health information of at least one individual: and
at least one data set comprising personal information of the at least one individual. 
	In an analogous art, Surendran teaches wherein the sources further includes at least one data set comprising health information of at least one individual (public health information, [0023]) and
at least one data set comprising personal information of the at least one individual (personal information using NFC, [0018], Personal information from stored riders’ list [0022][0025]). 

	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Billau to include user specific information relevant to a specific event in the information package sent to responders as described Surendran’s emergency response system for the advantage of further improving response time by not only providing relevant real time information but also providing relevant and pre-approved information relating to parties involved in an emergency for providing customized, quick and privacy aware responses. 





As per claim 4, the combination teaches further comprising: creating an event type template in accordance with a consent from a plurality of owners of the plurality of data sources to share the data from the plurality of data sources in connection with additional events of the event type (Billau: alert based on pre-specified condition, [0049]).

As per claim 5, the combination teaches wherein the consent establishes:
at least one trigger condition for the additional events of the event type, the at least one trigger condition including the trigger condition (Billau: alarm, [0017]);
a duration of time associated with a detection of the at least one trigger condition for which the data from the plurality of data sources is shareable (Billau: duration, [0139]);
data fields of the data which are shareable in connection with the additional events of the event type (Billau: flag, [0129]); and
the respective permission levels for the plurality of data consumers in connection with the additional events of the event type (Billau: privacy flag, [0064]).

As per claim 6, the combination teaches wherein the consent further establishes at least one of:
at least one retention time period for retaining the data from the plurality of data sources; or
an expiration condition for the data sharing community (Billau: expiration, [0139]).

As per claim 7, the combination teaches wherein the data from the plurality of data sources is stored by the processing system in separate data sets for each of the plurality of owners of the plurality of data sources, wherein each of the separate data sets is accessible to a respective one of the plurality of owners and is inaccessible to others of the plurality of owners (Billau: Security, Fig. 1, 105, [0119][0140]).

As per claim 8, the combination teaches wherein the collecting further comprises: anonymizing the at least the first portion of the data from the plurality of data sources (Billau: encrypted data, [0088][0119]).


obfuscating at least a portion of the still images or the video (Billau: encrypting, [0088]).

As per claim 10, the combination teaches wherein the plurality of data sources includes: 
at least one audio source device; 
at least one image source device (Billau: camera, [0017], Fig. 2A, [0043]); 
at least one biometric sensor device; 
at least one environmental sensor device;
at least one data set comprising demographic information of at least one individual;

As per claim 11, the combination teaches wherein the event type comprises a traffic incident, wherein the plurality of data consumers includes at least one of:


As per claim 12, the combination teaches wherein wherein the event type comprises a traffic incident, wherein the plurality of data consumers includes at least one of:
a controllable roadway resource;
an on-board processing system of at least one vehicle (Billau: collision detectors, [0045]); or a machine learning algorithm for processing the at least the first portion of the data.

As per claim 13, the combination teaches further comprising:
receiving, from the at least the first data consumer, a request for at least a second portion of the data of the plurality of data sources;
verifying a condition for providing the at least the second portion of the data to the at least the first data consumer; and
providing the at least the second portion of the data to the at least the first data consumer in response to the verifying the condition (Billau: request, [0015], verifying, [0017], accessing archival video, [0129]).

As per claim 14, the combination teaches wherein the at least the second portion of the data is not shareable in accordance with the respective permission level of the at least the first data consumer at a time of the providing the at least the first portion of the data (Billau: based on proximity, [0074]).

As per claim 15, the combination teaches wherein the condition comprises a distance of the at least the first data consumer to a location of the event (Billau: proximity, [0074]).

As per claim 16, the combination teaches wherein the condition comprises receiving an affirmation from the at least the first data consumer of an emergency situation (Billau: declaring emergency, [0061][0137]).

As per claim 17, the combination teaches wherein the establishing the data sharing community comprises:
identifying at least one location of at least one of the plurality of data sources; and


As per claim 18, the combination teaches further comprising:
detecting a second trigger condition for establishing a second data sharing community for the event of the event type; and
establishing the second data sharing community, wherein the second data sharing community includes at least a second data consumer, wherein aggregate data derived from the at least the first portion of the data from the plurality of data sources is accessible to the at least the second data consumer via the second data sharing community (Billau: sharing based on proximity, [0074], access to recorded content based on flags, [0129]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Billau, publication number: US 2014/0132772 in view Surendran, publication number: US 2020/0285872 in further view of Natanzon, publication number: US 2019/0310919.

As per claim 2, The combination of Billau and Surendran teach sharing content based on predetermined conditions. 
The combination does not teach wherein the collecting comprises retaining the data from the plurality of data sources for a duration of time in excess of a default retention period.

In an analogous art, Natanzon teaches wherein the collecting comprises retaining the data from the plurality of data sources for a duration of time in excess of a default retention period (storing portions with relevant content using a different retention period, [0014][0017]).

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Billau and Surendran’s content analysis system by selectively storing portions of content as described in Natanzon’s content management system for the advantage of creating a more efficient system that reduces . 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUGBENGA O IDOWU whose telephone number is (571)270-1450.  The examiner can normally be reached on Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 5712723804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUGBENGA O IDOWU/            Primary Examiner, Art Unit 2494